Order entered May 6, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00935-CR
                               No. 05-19-00936-CR

                      CHRISTIN LEE GORBY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                     ORDER

      The reporter’s record was initially due November 25, 2019. According to

official court reporter Vearneas Faggett, she reported voir dire, the motion for new

trial hearing, and two admonishment hearings, and deputy official reporter

Yolanda Atkins reported the five-day jury trial.

      On February 4, 2020, Ms. Faggett notified the Court that Ms. Atkins had not

completed her portion of the record because Ms. Faggett failed to notify her it was
due. Ms. Faggett asked for a 30-day extension for Ms. Atkins, stating she might

possibly need additional time beyond that. We granted an extension until March 4,

2020. See TEX. R. APP. P.35.3(c).

      On March 3, Ms. Atkins requested an additional seven days in which to file

the reporter’s record. We granted the request and ordered the reporter’s record due

on March 16, 2020. In the meantime, Ms. Faggett filed a letter informing the Court

that she sent her completed volumes to Ms. Atkins. To date, no reporter’s record

has been filed, and we have had no communication from Ms. Atkins.

      We ORDER the complete reporter’s record filed by May 13, 2020. We

caution deputy official reporter Yolanda Atkins that the failure to file the complete

reporter’s record by that date will result in the Court taking whatever remedies it

has available, including ordering Ms. Atkins not sit, until the record is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; to Vearneas Faggett, office

court reporter, 283rd Judicial District Court; Yolanda Atkins, official deputy court

reporter; and to counsel for all parties.



                                               /s/    LANA MYERS
                                                      JUSTICE